FILED
                              NOT FOR PUBLICATION                              SEP 19 2011

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


TEDROS TEWOLDE                                   No. 08-73493
KIDANEMARIAM-TEWELDE, AKA
Tedros Tewelde Kidanemariam,                     Agency No. A041-126-108

                Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                      Argued and Submitted September 2, 2011
                               Pasadena, California

Before: SCHROEDER and GOULD, Circuit Judges, and McCUSKEY, Chief
District Judge.**



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Michael Patrick McCuskey, Chief United States
District Judge for the Central District of Illinois, sitting by designation.
      Tedros Tewolde Kidanemariam-Tewelde, a native of Ethiopia, petitions for

review of a decision of the Board of Immigration Appeals (“BIA”) adopting and

affirming an Immigration Judge’s (“IJ”) determination that he was removable due

to his aggravated felony conviction for sexual battery, in violation of Cal. Pen.

Code § 243.4(a), and denying his applications for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). Petitioner asserted

a fear of persecution on account of his mixed Ethiopian-Eritrean heritage. The

BIA affirmed the IJ’s determinations that Petitioner’s conviction rendered him

ineligible for asylum, withholding and adjustment relief, and that he failed to meet

his burden for CAT relief. We have jurisdiction under 8 U.S.C. § 1252. We deny

the petition for review.

      The IJ and BIA properly concluded that a felony conviction for sexual

battery is categorically an aggravated felony, because a violation of § 243.4(a)

involves a “substantial risk” of physical force against a person. Lisbey v. Gonzales,

420 F.3d 930, 931 (9th Cir. 2005). He is therefore not eligible for asylum.

      The IJ also properly determined that Petitioner had been convicted of a

particularly serious crime and therefore was ineligible for withholding. The record

contains a police report, a sentencing document and Petitioner’s testimony

concerning the crime. See Anaya-Ortiz v. Holder, 594 F.3d 673, 678 (9th Cir.


                                          2
2010) (holding that the IJ and BIA may consider “any relevant evidence” including

the petitioner’s hearing testimony in holding that he had been convicted of a

particularly serious crime).

      Finally, Petitioner has not identified evidence compelling the conclusion that

he will be tortured on return to Ethiopia. See I.N.S. v. Elias-Zacarias, 502 U.S.
478, 481 n.1 (1992) (“To reverse [a] BIA finding [of fact] we must find that the

evidence not only supports that conclusion, but compels it . . . .”). The IJ correctly

noted that the evidence presented is, at best, speculative, and given the high burden

of establishing a CAT claim, such evidence does not compel a reversal of the

BIA’s decision.

      DENIED.




                                          3